Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Response to Arguments
Applicant’s arguments are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: “each fiber sheet having a fiber direction different from one another” is incorrect because “each” is singular but “one another” requires plural. An example correction would be changing the limitation to “each fiber sheet having a fiber direction different from other fiber sheets”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitations:
 “each fiber sheet having a fiber direction different“ (emphasis added)
“each of the fiber laminates“ (emphasis added)
“a standard deviation of 1% or higher“ (emphasis added) 

of claim 1 are newly presented, have not been previously disclosed in the specification, and do not find direct support in the originally filed disclosure, hence they are considered new matter. With regard to the word “each” in bullets a and b above, there is no disclosure in the specification that those statements apply to each and every one of the fiber sheets or fiber laminates. The specification discloses that “fiber directions of some of fiber sheets of one layer or more among the plurality of fiber sheets may be different” ([0010]), or “some of fiber sheets” ([0012], [0014]). With regard to the standard deviation, there is no disclosure in the specification for a standard deviation of higher than 1%. The specification discloses the exact values of 1% and 3% ([0047]), but “higher” includes all values greater than 1%, for which there is no disclosure. See MPEP 2163.05.III for further guidance. 
Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
Claims 2, 4, and 5 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “wherein each of the fiber laminates of at least two of the blades among the plurality of blades that constitute the blade row has a ratio of the plurality of fiber sheets included in the fiber laminate that is different from one another”. This sentence is incomprehensive. It seems like it comprises different sentences without proper connectors (conjunction). The first sentence is “wherein each of the fiber laminates of at least two of the blades among the plurality of blades that constitute the blade row has a ratio of the plurality of fiber sheets”. This sentence is meaningless because it is not clear what “each of the fiber laminates […] has a ratio of the plurality of fiber sheets” mean. This sentence is followed by “included in the fiber laminate that is different from one another”. It is not clear what this sentence refers to. The examiner interprets this limitation to mean something similar to claim 6 of previous set of claims which recited that a ratio of the fiber sheets having different fiber directions is different.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 4, and 5 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick in view of Inoue (JP 2009-23163) and Foster et al. (US 10,641,281), referred to hereafter as Foster’281, and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux.
With regard to claim 1:
Burdgick discloses a rotary machine, comprising: a rotary shaft configured to rotate around an axis ([0021]); and a blade row including a plurality of blades (20) at intervals in a circumferential direction of the axis ([0021], [0022]), wherein each of the blades includes: a fiber reinforced composite obtained by a plurality of fiber sheets (sheets of 136, [0027]); each fiber sheet having a fiber direction different from one another ([0030], [0031], [0032], [0046], claim 5), and a resin (138, [0027]) used for forming an outer shape of the blade by impregnating the fiber laminate ([0041]), wherein each of the at least two of the blades has a natural frequency that is different from one another ([0028], [0030], [0031], [0032], [0033], [0034]).
Burdgick discloses that the composite is laminated ([0040]), but doesn’t appear to explicitly disclose in verbatim that the fibers are laminated. Moreover, Burdgick doesn’t disclose that each of the fiber laminates of at least two of the blades among the plurality of blades that constitute the blade row has a ratio of the plurality of fiber sheets included in the fiber laminate that is different from one another. Furthermore, Burdgick is silent about the standard deviation and doesn’t disclose that a variation in natural frequencies of the plurality of blades that constitute the blade row has a standard deviation of 1% or higher.
With regard to laminate, Inoue, which is in the same field of endeavor of fiber reinforced composite, teaches a fiber reinforced composite and further teaches that the fibers are laminated (see under “Solution” in abstract) to have different layers of the fibers in different directions, which is what the applicant and the primary reference above (Burdgick) are doing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lamination of fiber sheets of Inoue with the fiber sheets of Burdgick to yield predictable results of laminating the fiber sheets and creating a fiber reinforced composite.
With regard to the ratio of fiber sheets, Foster’281, which is in the same field of endeavor of blades, teaches a composite blade and teaches mistuning it by having different layers in different direction with different layer thickness and teaches that the thickness of corresponding layers and the relative position of corresponding layers within the structure (e.g. the innermost layer vs. the outermost layer), are varied giving rise to distinct vibratory mode frequencies (Col. 6; lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the thickness and position of layers to have varied frequencies, which is the same goal that Burdgick is trying to achieve. Having different layers with different fiber directions, thickness and position results in a ratio of the fiber sheets having different fiber directions being different, since it can end up for example, with larger amounts of layers with fibers in 45 degrees than in 90 degrees. Note that this matches applicant’s representation of ratio in applicant’s Fig. 7.
With regard to a standard deviation of 1% or higher, Dupeux, which is in the same field of endeavor of blades, teaches mistuning blades and further teaches that in most cases, a standard deviation of natural frequency of blades are equal or higher than 1 to 2% ([0012]) and further teaches that this is advantageous ([0011]). Moreover, Dupeux teaches that it is beneficial to increase the standard deviation of natural frequency of blades as it reduces the maximum response on the wheel ([0009]-[0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to consider a standard deviation of 1% or higher for the natural frequencies of the plurality of blades that constitute the blade row as it is advantageous and beneficial. 

With regard to claim 2, the combination of Burdgick, Inoue, Foster’281, and Dupeux further discloses that the plurality of blades have the same outer shape (Burdgick, [0031], claim 5).

With regard to claim 4, the combination of Burdgick, Inoue, Foster’281, and Dupeux further discloses that in the fiber laminates of the at least two of the blades, fiber types of some of the fiber sheets of one layer or more among the plurality of fiber sheets are different (Burdgick, [0030]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick in view of Inoue (JP 2009-23163) and Foster et al. (US 10,641,281), referred to hereafter as Foster’281, and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux, as applied to claim 1 above, and further in view of Thompson et al. (US 2007/0041842), referred to hereafter as Thompson.
With regard to claim 5: 
The combination of Burdgick, Inoue, Foster’281, and Dupeux discloses the rotary machine of claim 1, as set forth above.
The combination of Burdgick, Inoue, Foster’281, and Dupeux discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses having different fiber type, weave, and orientation (Burdgick, [0030]), and although having different fiber diameters constitutes different fiber types (e.g. small diameter type and large diameter type), the combination of Burdgick and Inoue and Foster’281 doesn’t disclose the word “diameter” in verbatim.
However, Thompson, which is in the same field of endeavor of blades, teaches a blade with fiber composite material and further teaches that having fibers with different diameter provides different functionality and affects the strength and the elastic modulus ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the fiber diameter of the combination of Burdgick, Inoue, Foster’281, and Dupeux in order to vary the strength and/or the elastic modulus, which is the goal of Burdgick ([0027]). In other words, Burdgick discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses varying fiber type ([0030], last sentence), and although having different fiber diameters constitutes different fiber types (e.g. small diameter type and large diameter type), Burdgick doesn’t disclose the word “diameter” in verbatim. However, Thompson teaches that changing the fiber diameter changes the strength and the elastic modulus, which is what Burdgick is trying to achieve. Hence a person of ordinary skill in the art would have found it obvious to change the fiber diameter as another example of the examples provided by Burdgick to vary the structure of fiber laminates and consequently vary the strength and/or elastic modulus of the composite.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick in view of Stanley (US 4,022,547) and Foster et al. (US 10,641,281), referred to hereafter as Foster’281 and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux.
With regard to claim 1:
Burdgick discloses a rotary machine, comprising: a rotary shaft configured to rotate around an axis ([0021]); and a blade row including a plurality of blades (20) at intervals in a circumferential direction of the axis ([0021], [0022]), wherein each of the blades includes: a fiber reinforced composite obtained by a plurality of fiber sheets (sheets of 136, [0027]); each fiber sheet having a fiber direction different from one another ([0030], [0031], [0032], [0046], claim 5), and a resin (138, [0027]) used for forming an outer shape of the blade by impregnating the fiber laminate ([0041]), wherein each of the at least two of the blades has a natural frequency that is different from one another ([0028], [0030], [0031], [0032], [0033], [0034]).
Burdgick discloses that the composite is laminated ([0040]), but doesn’t appear to explicitly disclose in verbatim that the fibers are laminated. Moreover, Burdgick doesn’t disclose that each of the fiber laminates of at least two of the blades among the plurality of blades that constitute the blade row has a ratio of the plurality of fiber sheets included in the fiber laminate that is different from one another. Furthermore, Burdgick is silent about the standard deviation and doesn’t disclose that a variation in natural frequencies of the plurality of blades that constitute the blade row has a standard deviation of 1% or higher.
With regard to laminate, Stanley, which is in the same field of endeavor of fiber reinforced composite blades, teaches a fiber reinforced composite blade and further teaches that the fibers are laminated (abstract) to have different layers of the fibers in different directions, which is what the applicant and the primary reference above (Burdgick) are doing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the lamination of fiber sheets of Stanley with the fiber sheets of Burdgick to yield predictable results of laminating the fiber sheets and creating a fiber reinforced composite.
With regard to the ratio of fiber sheets, Foster’281, which is in the same field of endeavor of blades, teaches a composite blade and teaches mistuning it by having different layers in different direction with different layer thickness and teaches that the thickness of corresponding layers and the relative position of corresponding layers within the structure (e.g. the innermost layer vs. the outermost layer), are varied giving rise to distinct vibratory mode frequencies (Col. 6; lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the thickness and position of layers to have varied frequencies, which is the same goal that Burdgick is trying to achieve. Having different layers with different fiber directions, thickness and position results in a ratio of the fiber sheets having different fiber directions being different, since it can end up for example, with larger amounts of layers with fibers in 45 degrees than in 90 degrees. Note that this matches applicant’s representation of ratio in applicant’s Fig. 7.
With regard to a standard deviation of 1% or higher, Dupeux, which is in the same field of endeavor of blades, teaches mistuning blades and further teaches that in most cases, a standard deviation of natural frequency of blades are equal or higher than 1 to 2% ([0012]) and further teaches that this is advantageous ([0011]). Moreover, Dupeux teaches that it is beneficial to increase the standard deviation of natural frequency of blades as it reduces the maximum response on the wheel ([0009]-[0012]). Dupeux also teaches that the standard deviation depends on the wheel being studied, the stiffness of the disk, and the value of damping present on the bladed wheel ([0012]). Therefore, Dupeux establishes a result effective variable optimization relationship in which the variables, namely the wheel being studied, the stiffness of the disk, and the value of damping present on the bladed wheel, affect the result, namely the standard deviation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try blade rows with different wheels (i.e. blades), the stiffness of the disk, and the value of damping present on the bladed wheel, through routine experimentation, and choose a standard deviation that best suits their particular application and arrive at the claimed 1% or higher, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, the combination of Burdgick, Stanley, Foster’281, and Dupeux further discloses that the plurality of blades have the same outer shape (Burdgick, [0031], claim 5).

With regard to claim 4, the combination of Burdgick, Stanley, Foster’281, and Dupeux further discloses that in the fiber laminates of the at least two of the blades, fiber types of some of the fiber sheets of one layer or more among the plurality of fiber sheets are different (Burdgick, [0030]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick in view of Stanley (US 4,022,547), and Foster et al. (US 10,641,281), referred to hereafter as Foster’281 and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux, as applied to claim 1 above, and further in view of Thompson et al. (US 2007/0041842), referred to hereafter as Thompson.
With regard to claim 5: 
The combination of Burdgick, Stanley, Foster’281, and Dupeux discloses the rotary machine of claim 1, as set forth above.
The combination of Burdgick, Stanley, Foster’281, and Dupeux discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses having different fiber type, weave, and orientation (Burdgick, [0030]), and although having different fiber diameters constitutes different fiber types (e.g. small diameter type and large diameter type), Burdgick doesn’t disclose the word “diameter” in verbatim.
However, Thompson, which is in the same field of endeavor of blades, teaches a blade with fiber composite material and further teaches that having fibers with different diameter provides different functionality and affects the strength and the elastic modulus ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the fiber diameter of the combination of Burdgick, Stanley, Foster’281, and Dupeux in order to vary the strength and/or the elastic modulus, which is the goal of Burdgick ([0027]). In other words, Burdgick discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses varying fiber type ([0030], last sentence), and although having different fiber diameters constitutes different fiber types (e.g. small diameter type and large diameter type), Burdgick doesn’t disclose the word “diameter” in verbatim. However, Thompson teaches that changing the fiber diameter changes the strength and the elastic modulus, which is what Burdgick is trying to achieve. Hence a person of ordinary skill in the art would have found it obvious to change the fiber diameter as another example of the examples provided by Burdgick to vary the structure of fiber laminates and consequently vary the strength and/or elastic modulus of the composite.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 4,022,547) in view of Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick, and Foster et al. (US 10,641,281), referred to hereafter as Foster’281, and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux.
With regard to claim 1: 
Stanley discloses a rotary machine, comprising: a rotary shaft configured to rotate around an axis (Col. 3; lines 46-64, a shaft and blade row is inherent in a gas turbine engine or compressor); and a blade row including a plurality of blades (10) at intervals in a circumferential direction of the axis, wherein each of the blades includes: a fiber laminate obtained by laminating a plurality of fiber sheets (Col. 3; lines 65 – Col. 4; line 8); and a resin (Col. 3; lines 65 – Col. 4; line 8) used for forming an outer shape of the blade by impregnating the fiber laminate. 
Stanley does not appear to explicitly disclose that each fiber sheet has a fiber direction different from one another. Moreover, Stanley doesn’t appear to explicitly disclose that each of the fiber laminates of at least two of the blades among the plurality of blades that constitute the blade row has a ratio of the plurality of fiber sheets included in the fiber laminate that is different from one another such that each of the at least two of the blades has a natural frequency that is different from one another. Furthermore, Stanley doesn’t appear to explicitly disclose that a variation in natural frequencies of the plurality of blades that constitute the blade row has a standard deviation of 1% or higher.
With regard to the fiber directions being different, Burdgick, which is in the same field of endeavor of fiber reinforced blades, teaches a row of blades and teaches having two different groups of blades in the row and mix tuning the blades by changing frequency characteristic of one group compare to another group in the row ([0028]), which is achieved by changing the strength (stiffness) and/or elastic modulus in different directions, for example, based on fiber type, weave, and orientation ([0030]). Each group has the same aerodynamic shape and external profile, but with different composites, thereby intentionally altering the natural frequency of the groups ([0031]). For example, one group has a higher strength or is "stiffer" compare to the other group, or one group uses fibers oriented in a one direction and another group uses fibers oriented in a different direction ([0031]). Stanley teaches that this improves mechanical damping ([0028]), facilitates suppressing the aero-elastic response of the blade row ([0031]), and facilitates reducing the net frequency response of the row ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the fiber laminates of at least two of the blades in the blade row to have different structures, such as fiber type, weave, or orientation, in order to realize the many benefits taught by Burdgick.
With regard to the ratio of fiber sheets, Foster’281, which is in the same field of endeavor of blades, teaches a row of blades and teaches having two different groups of blades (Fig. 2, 104, 106) in the row and mistuning them by having different layers in different direction with different layer thickness and teaches that the thickness of corresponding layers and the relative position of corresponding layers within the structure (e.g. the innermost layer vs. the outermost layer), are varied giving rise to distinct vibratory mode frequencies (Col. 6; lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the thickness and position of layers to have varied frequencies, which is the same goal that Burdgick is trying to achieve. Having different layers with different fiber directions, thickness and position results in a ratio of the fiber sheets having different fiber directions being different, since it can end up for example, with larger amounts of layers with fibers in 45 degrees than in 90 degrees. Note that this matches applicant’s representation of ratio in applicant’s Fig. 7.
With regard to a standard deviation of 1% or higher, Dupeux, which is in the same field of endeavor of blades, teaches mistuning blades and further teaches that in most cases, a standard deviation of natural frequency of blades are equal or higher than 1 to 2% ([0012]) and further teaches that this is advantageous ([0011]). Moreover, Dupeux teaches that it is beneficial to increase the standard deviation of natural frequency of blades as it reduces the maximum response on the wheel ([0009]-[0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to consider a standard deviation of 1% or higher for the natural frequencies of the plurality of blades that constitute the blade row as it is advantageous and beneficial. 

3.	With regard to claim 2, the combination of Stanley, Burdgick, Foster’281, and Dupeux further discloses that the plurality of blades have the same outer shape (Burdgick, [0031], claim 5).

4.	With regard to claim 4, the combination of Stanley, Burdgick, Foster’281, and Dupeux further discloses that in the fiber laminates of the at least two of the blades, fiber types of some of the fiber sheets of one layer or more among the plurality of fiber sheets are different (Burdgick, [0030]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 4,022,547) in view of Burdgick et al. (US 2007/0231154), referred to hereafter as Burdgick, and Foster et al. (US 10,641,281), referred to hereafter as Foster’281, and Dupeux et al. (US 2005/0249586), referred to hereafter as Dupeux, as applied to claim 1 above, and further in view of Holzer et al. (US 2018/0100510), referred to hereafter as Holzer.
With regard to claim 5: 
The combination of Stanley, Burdgick, Foster’281, and Dupeux discloses the rotary machine of claim 1, as set forth above. 
The combination of Stanley, Burdgick, Foster’281, and Dupeux discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses having different fiber type, weave, and orientation (Burdgick, [0030]), and although having different fiber diameters constitutes different fiber types (e.g. small diameter type and large diameter type), Burdgick doesn’t disclose the word “diameter” in verbatim.
However, Holzer, which is in the same field of endeavor of blades, teaches a blade with fiber-reinforced material and teaches that stress resistance of the blade (a characteristic of strength and modulus of elasticity) can be changed by having different materials and/or different fiber orientation ([0010]). Holzer further teaches that having fibers with different diameters is an alternative to having fibers in different orientation ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to vary the fiber diameter of the combination of Stanley, Burdgick, Foster’281, and Dupeux as an alternative to changing its fiber orientation and another example of the examples of the combination of Stanley and Burdgick (Burdgick, [0030], in the last sentence Burdgick discloses varying the strength and/or elastic modulus of the composite by varying the structure of fiber laminates and discloses that this can be done by several ways, and as an example discloses varying fiber type, weave, or orientation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar rotary machines with fiber composite material such as US10094224, US10641281, US7942639, US20070036658, and US20140112796. Regarding ratio:

    PNG
    media_image1.png
    473
    584
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             




/J. Todd Newton/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	10/17/2022